Citation Nr: 1502823	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  11-05 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a compensable initial rating for surgical scars of the low back.

2.  Entitlement to a compensable initial rating for surgical scars of the right wrist.

3.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbosacral spine.   

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to November 1980, and from December 1985 to March 1991.

These matters come before the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran testified at a Board hearing before the undersigned in May 2012.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a compensable initial rating for surgical scars of the low back, a compensable initial rating for surgical scars of the right wrist, a rating in excess of 40 percent for degenerative disc disease of the lumbosacral spine, and entitlement to a TDIU.  For the reasons discussed below, the Board finds that additional development must be conducted prior to adjudication of these claims.

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

With respect to the Veteran's claim for entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbosacral spine, the Board notes the Veteran was last provided with a VA spine examination in September 2010, over 4 years ago.  Significantly, at her May 2012 Board hearing, the Veteran testified that the symptomatology associated with her service-connected degenerative disc disease of the lumbosacral spine has worsened since her September 2010 VA examination.  In particular, the Veteran testified that radiculopathic pain and numbness had increased in severity and was now affecting her lower extremities.  As such, the Board finds that the Veteran should be scheduled for a VA spine examination, to include neurological testing of the lower extremities, in order to ascertain the current severity of her service-connected degenerative disc disease of the lumbosacral spine.

With respect to the Veteran's claims for entitlement to compensable initial ratings for surgical scars of the low back and surgical scars of the right wrist, the Board notes that the Veteran was last provided with a VA examination relevant to these disabilities in August 2009, over 5 years ago.  Significantly, at her May 2012 Board hearing, the Veteran's testimony suggested a worsening of the symptomatology associated with her scars.  Specifically, the Veteran testified that her various surgical scars were limiting her range of motion, theorizing that either the muscles underneath the skin were damaged or that the skin was now too tight to allow full range of motion.  

The Board is cognizant that the Veteran is already separately service connected for carpal tunnel syndrome of the right wrist, which is currently evaluated as 30 percent disabling, and emphasizes that any issues related to the Veteran's service-connected right wrist carpal tunnel syndrome are not before the Board at this time.  The Board also notes that the evaluation of the same disability or symptoms under different diagnostic codes, known as "pyramiding", must be avoided.  See 38 C.F.R. § 4.14 (2014).  However, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptoms for one condition are not duplicative of or overlapping those of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Here, at her May 2012 Board hearing, the Veteran and her counsel explicitly specified that the symptoms which she was describing with respect to her scars were "separate and apart" from the carpal tunnel syndrome symptomatology for which she is already compensated.  As such, the Board finds that the Veteran should be provided with an appropriate VA examination to determine the current severity of her surgical scars and any associated residuals which are distinct from and not duplicative of or overlapping her service-connected right wrist carpal tunnel syndrome symptomatology.  

The Veteran also seeks entitlement to a TDIU.  As the claim for a TDIU is dependent upon the degree of impairment from service-connected disabilities, the appeal cannot be resolved until there is a proper determination of the ratings assigned.  Remand of the inextricably intertwined TDIU claim is therefore required as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA spine examination to determine the current severity of her lumbar spine disability, to include orthopedic and neurological findings.  The examiner must review the claims file and note that review in the report.  Any indicated studies should be performed, including X-rays.  The examination report must provide a complete rationale for all opinions.  

The examiner is requested to identify and describe in detail all residuals attributable to the Veteran's service-connected lumbar spine disability and to report range of motion measurements for the thoracolumbar spine in degrees, measured with a goniometer.

The examiner is also asked to note any pain, weakened movement, excess movement, excess fatigability, or incoordination on movement, and to describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, limitation of motion, or other limitation of function, then that should be noted in the report.

The examiner should also identify any neurological residuals associated with the Veteran's lumbar spine disability, to include radiculopathy, and report whether the Veteran has had any incapacitating episodes as a result of her service-connected lumbar spine disability and the frequency of any incapacitating episodes.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Finally, the examiner is asked to state what impact, if any, the Veteran's lumbar spine disability has on her activities of daily living, including her ability to obtain and maintain employment. 

2.  Schedule the Veteran for VA muscle, nerve, scar, and joints examinations to determine the nature and severity of her surgical scars of the low back and right wrist.  The claims file must be made available to and reviewed by the examiner. 

The VA examiner should describe all current residuals of the surgical scars of the low back and right wrist.  Any muscle damage should be specified; the location and name of the affected muscle groups should be clearly identified.  The examiner should describe any impaired motion of joints or sensation of nerves.  

The examiner should provide a description of the Veteran's low back and right wrist scars.  Description of each scar should include the size and location, and whether it is superficial (not associated with underlying soft tissue damage) or deep (associated with underlying soft tissue damage); causes limitation of motion; is unstable (has frequent loss of covering of skin over the scar); and/or is painful on examination.  The examiner should also indicate whether the scar causes any limitation of function.

The examiner is asked to state what impact, if any, the Veteran's surgical scars of the low back and right wrist have on her activities of daily living, including her ability to obtain and maintain employment. 

The examiner is reminded that the Veteran is already separately service connected for degenerative disc disease of the lumbar spine as well as carpal tunnel syndrome of the right wrist, and is asked to specify whether the symptoms involving the aforementioned scars found on examination are entirely separate and distinct from the symptomatology associated with these other service-connected disabilities, or whether they are merely duplicative or overlapping of symptoms associated with degenerative disc disease of the lumbar spine and/or carpal tunnel syndrome of the right wrist.

A rationale for all opinions expressed should be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, then the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e,  no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3. Then, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, then issue a supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

